Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered September 17, 1998, convicting him of rape in the second degree, sodomy in the second degree (two counts), sexual abuse in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that his convictions on count No. 1 charging rape in the second degree, count Nos. 13 and 25 charging sodomy in the second degree, and count No. 37 charging sexual abuse in the second degree should be reversed on the ground that they were rendered duplicitous by the testimony at trial (see, People v Farbman, 231 AD2d 588; People v Webb, 177 AD2d 524). We decline to reach the issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6] [a]; 470.05 [2]; People v Lewis, 261 AD2d 416; People v Hryckewicz, 221 AD2d 990).
*451The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.